                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                     CR 18-162-BLG-SPW

                   Plaintiff,
                                              ORDER VACATING
vs.                                           DETENTION HEARING

KESHAWN TREY SANDCRANE,

                   Defendant.


      Defendant has filed an Unopposed Motion to Vacate the Detention Hearing.

(Doc. 14.)

      Accordingly, IT IS ORDERED that the Detention Hearing scheduled for

February 7, 2019, at 9:30 a.m. is VACATED.

      DATED this 6th day of February, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
